nN & wo NY

So Oo INN

10
11
12
13
14

16
17
18
19
20
21
22
23
24

26
27
28

se 8:20-cv-01789-JLS-ADS Document 16 Filed 02/02/21 Page1lofi Page ID#:141

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ZIBA BEHNAM, an individual, Case No.: 8:20-cv-01789-JLS-ADS

Plaintiff,
V. ORDER DISMISSING ACTION

AIRGAS USA, LLC, a Delaware PURSUANT TO STIPULATION

limited liability corporation; and
DOES 1-20 inclusive,

Defendants.

ee ee ee ee ee ee ee es ee ee Se Se Se Se”

 

Upon consideration of the Joint Stipulation submitted by Plaintiff Ziba
Behnam and Defendant Airgas USA, LLC, IT IS HEREBY ORDERED that the
above-entitled action is dismissed with prejudice in its entirety. Each party is to

bear her or its own fees and costs.

 

DATED: February 2, 2021 -

 

UNITED STATES DISTRICT JUDGE

 
